Title: Dumas to the American Commissioners, 9 June 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, June 9, 1778, in French: The enclosed will show that war in Germany may be expected any day. An anti-British pamphlet has recently appeared, dedicated to Mr. Franklin; it is badly done but has attracted many important readers. I and the Grand Facteur and the Grand Pensionary are all waiting for what I requested; do not be too long about sending it. What has been done already has strengthened our friends and discouraged our enemies; the latter, a few months ago, would not have allowed me to act with impunity. Let us continue as we have begun, and all will be well; Britain is losing its grip on the Netherlands.>
